Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                                  :   Civil Action No.:
 DEBORAH OLSSON,                                  :
                                                  :
                        Plaintiff,                :   COMPLAINT
                                                  :
        v.                                        :
                                                  :   JURY TRIAL DEMANDED
 FEDCHEX RECOVERY, LLC d/b/a FCR                  :
 COLLECTION SERVICES,                             :
                                                  :
                        Defendant.                :
                                                  :

                                           Nature of Action

        1.      This is a lawsuit brought under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Florida Consumer Collection Practices Act

 (“FCCPA”), Fla. Stat. § 559.55, et seq.

        2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

 practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

 use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

 Congress found to have contributed “to the number of personal bankruptcies, to marital

 instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

        3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

 tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a

 significant concern today. In fact, the CFPB receives more consumer complaints about debt

 collection practices than about any other issue.”1



 1
       See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
 Zinman,   &     Parham,    P.C.,  No.   14-15672     (9th    Cir.   Aug.    20,   2014),
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 2 of 9



        4.      The FCCPA was enacted with a similar goal, “to eliminate abusive and harassing

 tactics in the collection of debts.” Brindise v. U.S. Bank Nat’l Ass’n, 183 So. 3d 1215, 1221 (Fla.

 2d DCA 2016), rev. denied, No. SC16–300, 2016 WL 1122325 (Fla. Mar. 22, 2016).

                                              Parties

        5.      Deborah Olsson (“Plaintiff”) is a natural person who at all relevant times resided

 in Broward County, Florida.

        6.      Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

 asserted to be owed or due, a creditor other than FEDChex Recovery, LLC d/b/a/ FCR

 Collection Services (“Defendant”).

        7.      Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

 or due, arises from a transaction in which the money, property, insurance, or services that are the

 subject of the transaction were incurred primarily for personal, family, or household purposes—

 namely, a debt emanating from a now deceased relative’s stay at an assisted living facility (the

 “Debt”).

        8.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and a “debtor” as

 defined by Fla. Stat. § 559.55(8).

        9.      Defendant is a limited liability company based in Orange County, California.

        10.     Defendant is an entity that at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

 U.S.C. § 1692a(5).




 http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
 parham-p.c./140821briefhernandez1.pdf (last accessed August 3, 2020).


                                                 2
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 3 of 9



        11.     Upon information and belief, at the time Defendant attempted to collect the Debt

 from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

 the time that Defendant acquired it for collection.

        12.     Defendant uses instrumentalities of interstate commerce or the mails in a business

 the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

 collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        13.     The CFPB has identified Defendant as a debt collector.2

        14.     Defendant held itself out to Plaintiff as a debt collector.

        15.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6),

 and the FCCPA, Fla. Stat., § 559.55(7).

                                       Jurisdiction and Venue

        16.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        17.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

 to 28 U.S.C. § 1367(a).

        18.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

 of the events or omissions giving rise to the claims occurred in this district.

                                         Factual Allegations

        19.     On June 30, 2020, Defendant sent an electronic mail communication to Plaintiff

 in connection with the collection of the Debt.

        20.     A true and correct copy of Defendant’s June 30, 2020 communication to Plaintiff

 is attached as Exhibit A.




 2
        See https://files.consumerfinance.gov/f/documents/cfpb_fedchex-recovery-llc_decision-
 and-order-on-petition.pdf (last accessed August 3, 2020).


                                                   3
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 4 of 9



        21.     The June 30, 2020 communication advised Plaintiff that Defendant was

 contacting her regarding her collections account with Pacifica Sunrise LLC, which had not yet

 been paid in full. Id.

        22.     The June 30, 2020 communication sought payment of the Debt in order to

 “prevent further collection efforts” from Defendant’s “Attorney network.” Id.

        23.     On July 12, 2020, an attorney for Plaintiff responded by electronic mail to

 Defendant’s June 30, 2020 communication.

        24.     A true and correct copy of the July 12, 2020 communication to Plaintiff is

 attached as Exhibit B.

        25.     The July 12, 2020 communication advised Defendant, inter alia, that Plaintiff was

 represented by counsel regarding the Debt and that the Debt was disputed. Id.

        26.     The July 12, 2020 communication to Defendant also included the name, address,

 phone number and electronic mail address of Plaintiff’s attorney. Id.

        27.     No matter, on July 15, 2020, Defendant sent another electronic mail

 communication directly to Plaintiff.

        28.     A true and correct copy of Defendant’s July 15, 2020 communication to Plaintiff

 is attached as Exhibit C.

        29.     The July 15, 2020 communication—which was nearly identical to the June 30,

 2020 communication—advised Plaintiff that Defendant was contacting her regarding her

 collections account with Pacifica Sunrise LLC, which had not yet been paid in full. Id.

        30.     The July 15, 2020 communication then sought payment of the Debt in order to

 “prevent further collection efforts” from Defendant’s “Attorney network.” Id.




                                                 4
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 5 of 9



          31.     Then on July 29, 2020, Defendant sent another electronic mail communication

 directly to Plaintiff.

          32.     A true and correct copy of Defendant’s July 29, 2020 communication to Plaintiff

 is attached as Exhibit D.

          33.     The July 29, 2020 communication—which was nearly identical to the June 30,

 2020 and July 15, 2020 communications—advised Plaintiff that Defendant was contacting her

 regarding her collections account with Pacifica Sunrise LLC, which had not yet been paid in full.

 Id.

          34.     The July 29, 2020 communication then sought payment of the Debt in order to

 “prevent further collection efforts” from Defendant’s “Attorney network.” Id.

       Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(a)(2)

          35.     Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1 through 34.

          36.     The FDCPA at 15 U.S.C. § 1692c(a)(2) provides:

                (a) Communication with the consumer generally Without the prior
                consent of the consumer given directly to the debt collector or the
                express permission of a court of competent jurisdiction, a debt collector
                may not communicate with a consumer in connection with the collection
                of any debt—
                                                      *****
                        (2) if the debt collector knows the consumer is represented by an
                attorney with respect to such debt and has knowledge of, or can readily
                ascertain, such attorney’s name and address, unless the attorney fails to
                respond within a reasonable period of time to a communication from the
                debt collector or unless the attorney consents to direct communication
                with the consumer;

          37.     Defendant violated 15 U.S.C. § 1692c(a)(2) by communicating directly with

 Plaintiff on July 15, 2020 and July 29, 2020 when it was already on notice that an attorney

 represented her regarding the Debt.



                                                   5
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 6 of 9



        38.     The harm suffered by Plaintiff is particularized in that the violative debt collection

 communication at issue was sent to her personally and regarded her personal alleged debt.

        39.     “One of the purposes of § 1692c(a)(2) is to provide a legal buffer for the

 consumer[,] and a debtor who does not want to be pestered by demands for payment, settlement

 proposals, and so on, need only tell his lawyer not to relay them.” Bravo v. Midland Credit

 Mgmt., 812 F.3d 599, 602 (7th Cir. 2016) (internal quotations and citations omitted).

        40.     Defendant’s conduct harmed Plaintiff by subjecting her to further direct collection

 efforts notwithstanding her attempt, through her attorney, to have all future communication from

 Defendant regarding the Debt go to her attorney.

        41.     In addition, Defendant’s actions invaded a specific private right created by

 Congress, and the invasion of that right creates the risk of real harm. See Church v. Accretive

 Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016).

       Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692d

        42.     Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1 through 34.

        43.     The FDCPA at 15 U.S.C. § 1692d provides that “[a] debt collector may not

 engage in any conduct the natural consequence of which is to harass, oppress, or abuse any

 person in connection with the collection of a debt.”

        44.     Defendant violated 15 U.S.C. § 1692d by communicating directly with Plaintiff

 on July 15, 2020 and July 29, 2020 when it was already on notice that an attorney represented

 her regarding the Debt.




                                                  6
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 7 of 9



           45.      The natural consequence of Defendant’s conduct was to harass and abuse

 Plaintiff, who, by having an attorney communicate his representation of Plaintiff to Defendant,

 put Defendant on notice that she no longer wished to be contacted directly regarding the Debt.

           46.      The harm suffered by Plaintiff is particularized in that the violative initial debt

 collection communication at issue was sent to her personally and regarded her personal alleged

 debt.

           47.      “One of the purposes of § 1692c(a)(2) is to provide a legal buffer for the

 consumer[,] and a debtor who does not want to be pestered by demands for payment, settlement

 proposals, and so on, need only tell his lawyer not to relay them.” Bravo, 812 F.3d at 602.

           48.      Defendant’s conduct harmed Plaintiff by subjecting her to further direct collection

 efforts notwithstanding her attempt, through her attorney, to have all future communication from

 Defendant regarding the Debt go to her attorney.

           49.      In addition, Defendant’s actions invaded a specific private right created by

 Congress, and the invasion of that right creates the risk of real harm. See Church, 654 F. App’x

 at 995.

                 Count III: Violation of the Florida Consumer Collection Practices Act,
                                           Fla. Sta. § 559.72(18)

           50.      Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1 through 34.

           51.      The FCCPA at Fla. Sta. § 559.72(18) provides:

                 Prohibited practices generally.—In collecting consumer debts, no
                 person shall:
                                               *****

                 (18) Communicate with a debtor if the person knows that the debtor is
                 represented by an attorney with respect to such debt and has knowledge
                 of, or can readily ascertain, such attorney’s name and address, unless the



                                                     7
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 8 of 9



                 debtor’s attorney fails to respond within 30 days to a communication
                 from the person, unless the debtor’s attorney consents to a direct
                 communication with the debtor, or unless the debtor initiates the
                 communication.

           52.      Defendant violated Fla. Sta. § 559.72(18) by communicating directly with

 Plaintiff on July 15, 2020 and July 29, 2020 when it was already on notice that an attorney

 represented her regarding the Debt.

           53.      The harm suffered by Plaintiff is particularized in that the violative initial debt

 collection communication at issue was sent to her personally and regarded her personal alleged

 Debt.

           54.      Defendant’s conduct harmed Plaintiff by subjecting her to further direct collection

 efforts notwithstanding her attempt, through her attorney, to have all future communications

 from Defendant regarding the Debt go to her attorney.

           55.      In addition, Defendant’s actions invaded a specific private right created by

 Congress, and the invasion of that right creates the risk of real harm. See Church, 654 F. App’x

 at 995.

           WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

                 A. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(a)(2), 15

                    U.S.C. § 1692d, and Fla. Sta. § 559.72(18);

                 B. Awarding Plaintiff statutory and any actual damages pursuant to 15 U.S.C. §

                    1692k and Fla. Stat. § 559.77;

                 C. Awarding Plaintiff her reasonable costs and attorneys’ fees incurred in this action,

                    including expert fees, pursuant to 15 U.S.C. § 1692k and Fla. Stat. § 559.77;

                 D. Awarding Plaintiff pre-judgment and post-judgment interest as may be allowed

                    under the law; and



                                                      8
Case 0:20-cv-61578-AHS Document 1 Entered on FLSD Docket 08/04/2020 Page 9 of 9



           E. Awarding other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff is entitled to, and hereby demands, a trial by jury.



 Dated: August 4, 2020                                Respectfully submitted,
                                                      /s/ James L. Davidson
                                                      James L. Davidson
                                                      Florida Bar No. 723371
                                                      Jesse S. Johnson
                                                      Florida Bar No. 69154
                                                      Greenwald Davidson Radbil PLLC
                                                      7601 N. Federal Highway, Suite A-230
                                                      Boca Raton, FL 33487
                                                      Tel: (561) 826-5477
                                                      jdavidson@gdrlawfirm.com
                                                      jjohnson@gdrlawfirm.com




                                                  9
